DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (USPN 8,682,386).
Regarding claim 1, Sasaki teaches a communication method, comprising: receiving a first channel from a network device [Fig. 1, receives radio signal 1, radio signal 2 or radio signal 3]; determining a frame structure used between the network device and a terminal device according to relationship between a transmission parameter set of the first channel and the frame structure [Col. 6, lines 32-50, the frame structure is determined based on the parameter of SSC which identifies the group number and based on the group number the frame structure is determined which is either a frame structure of GSM or a frame structure for WCDMA, as shown in Fig. 10 the code group number identified the network type and frame structure for each network type is unique and is identified by the group number]; and communicating with the network device according to the frame structure [Col. 7, lines 34-47, communicates with the network device based on the type of network detected using the frame structure of that network].

Regarding claims 3, 7, 11, 15 and 19, Sasaki teaches the information in the first channel comprises: information carried in the first channel [Col. 16, lines 8-35]; a field carried in the first channel [Col. 16, lines 8-35 and Fig. 16]; or an information element carried in the first channel [Col. 16, lines 8-35 and Fig. 16].
Claims 3, 7, 11, 15 and 19 state that one of the three information are carried in the first channel, Sasaki teaches that all of the three information features are taught in claims 3, 7, 11, 15 and 19.
Regarding claim 5, Sasaki teaches a communication method, comprising: determining a transmission parameter set of a first channel according to relationship between the transmission parameter set of the first channel and a frame structure, wherein the transmission parameter set of the first channel indicates the frame structure to be used between a network device and a terminal device [Col. 6, lines 32-50, the frame structure is determined based on the parameter of SSC which identifies the group number and based on the group number the frame structure is determined which is either a frame structure of GSM or a frame structure for WCDMA, as shown in Fig. 10 the code group number identified the network type and frame structure for each network type is unique and is identified by the group number]; transmitting the first channel to the terminal device [Fig. 1, radio signal 1, radio signal 2 or radio signal 3]; and communicating with the terminal device according to the frame structure [Col. 7, lines 34-47, communicates with the network device based on the type of network detected using the frame structure of that network].
Regarding claim 9, Sasaki teaches a communication apparatus, comprising: a receiver, the receiver configured to receive a first channel from a network device [Fig. 1, radio signal 1, radio 
Regarding claim 13, Sasaki teaches a communication apparatus, comprising: at least one processor, the at least one processor configured to determine a transmission parameter set of a first channel according to relationship between the transmission parameter set of the first channel and a frame structure, wherein the transmission parameter set of the first channel indicates the frame structure to be used between the apparatus and a terminal device [Col. 6, lines 32-50, the frame structure is determined based on the parameter of SSC which identifies the group number and based on the group number the frame structure is determined which is either a frame structure of GSM or a frame structure for WCDMA, as shown in Fig. 10 the code group number identified the network type and frame structure for each network type is unique and is identified by the group number]; transmitting the first channel to the terminal device [Fig. 1, radio signal 1, radio signal 2 or radio signal 3]; and a transmitter, the transmitter configured to: transmit the first channel to the terminal device [Fig. 1, radio signal 1, radio signal 2 or radio signal 3]; and communicate with the terminal device according to the frame structure [Col. 7, lines 34-47, communicates with the network device based on the type of network detected using the frame structure of that network].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (USPN 8,682,386) in view of Seol et al. (USPN 10,305,660).
Regarding claims 4, 8, 12, 16 and 20, Sasaki teaches a method, an apparatus and a non-transitory computer readable medium as discussed in rejection of claims 1, 5, 9, 13 and 17.

Seol teaches the first channel comprises a physical broadcast channel (PBCH) [Col. 9, lines 14-25].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use a PBCH so that multiple UEs can be notified at same time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seok (USPN 10,305,647) teaches receiving a frame including a parameter for a physical layer protocol data unit (PPDU) frame from an access point.  A station is participated in an uplink (UL) multi-user (MU) PPDU frame transmission based on a parameter, where the parameter including first parameter for a guard interval applied to a high efficiency-long training field (HE-LTF) field and second parameter for a guard interval applied to a physical layer service data unit (PSDU) are defined as a same parameter.
Nogami (US-PGPUB 2016/0381681) teaches an upper layer which sets parameter for report of periodic channel state information.  A receiving unit receives channel state information reported periodically, based on period of sub-frame and offset.  A serving cell is set so that one value in a sub-frame is set as period, when a frame structure type is frequency division duplexing (FDD) or time division duplexing (TDD).
Sartori (USPN 9,398,438) teaches sending an indicator of the TDD frame configuration to several user devices from the network component.  A D2D 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464